       Case: 3:18-cv-00204-jdp Document #: 26 Filed: 04/19/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


LISA PURTUE,

             Plaintiff,

      v.                                        Case No. 18CV204

STATE OF WISCONSIN DEPARTMENT
OF CORRECTIONS, SHAWNA
UECKER, CHERYL EPLETT, WILLIAM
POLLARD, JIM SCHWOCHERT, MARC
CLEMENTS, KELLI BROWN, KARI
BEIER, TONJA HESSELBERG, WINN
COLLINS, MAKDA FESSAHAYE, AND
CATHY JESS,

             Defendants.


                       DECLARATION OF KELLI BROWN


      I, Kelli Brown, declare pursuant to 28 U.S.C. § 1746 and under the penalty

of perjury, that the following is true and correct.

      1.     I make this declaration based upon my personal knowledge and my

review of the regularly maintained business records in possession of the Wisconsin

Department of Corrections (Corrections).

      2.     I was hired by Corrections in 1995. I became the Human Resources (HR)

Coordinator for Corrections’ Division of Adult Institutions (DAI) in 2004 and then

promoted to an Employment Relations Program Specialist in 2012. Since 2014, I have

served as the Employment Relations Program Coordinator (now re-classified as HR
       Case: 3:18-cv-00204-jdp Document #: 26 Filed: 04/19/19 Page 2 of 4




Program Officer for Employment Relations).

      3.     The Employment Relations (ER) office is consulted by the appointing

authority and HR Director upon completion of an investigation into employee

misconduct, to determine whether work rules have been violated. If a work rule has

been violated, the process continues. After completion of the pre-disciplinary meeting,

ER, the appointing authority, and the HR Director discuss whether disciplinary

action is warranted and at what level.

      4.     The ER office always receives a copy of the investigation and exhibits

and provides a recommendation. In cases that involve a skip in progressive discipline

or termination, the ER office also prepares a memorandum summarizing the

investigation and obtains disciplinary comparators. On or around May 10, 2016, I (or

a member of ER staff) met with HR Director Uecker and Warden Pollard and advised

them the ER office supported a skip to termination for falsifying documents.

      5.      In 2016, all terminations were to be reviewed by DAI Administration.

On May 11, 2016, I signed the Disciplinary Action Routing Slip. The entire

investigation packet and exhibits, routing slip, summary, and comparators were then

forwarded to Deputy Administrator Marc Clements and Administrator Jim

Schwochert for review. Schwochert and Clements supported termination and signed

the routing slip. (Ex. 505.)

      6.     The decision to terminate a permanent employee is reviewed by the

Management Advisory Team (MAT.) The MAT was made up of Employment

Relations, Office of Diversity Equality Services (ODES), Bureau of Personnel and




                                          2
        Case: 3:18-cv-00204-jdp Document #: 26 Filed: 04/19/19 Page 3 of 4




Human Resources (BPHR) Director, and Office of Legal Counsel (OLC). I prepared

the MAT meeting agenda and added the Purtue termination as an agenda item to be

considered on May 12, 2016. (Ex. 505.)

       7.     The MAT members were provided with a copy of the investigation

summary and comparators. During the meeting, there is a discussion of the facts,

comparators, and recommendation. The MAT can agree or disagree with the

recommendation. I have been in many meetings where the MAT will either

recommend an escalation or determine that the recommendation is excessive.

       8.     In Purtue’s case, MAT agreed with termination based on the egregious

facts. (Ex. 505.)

       9.     Terminations also need to be reviewed by the ODES Director and BHR

Director. ODES Director Tonja Hesselberg and BHR Director Kari Beier attended the

May 12, 2016 meeting. Both signed off on the termination decision following the May

12, 2016 meeting. (Ex. 505.)

       10.    In 2016, all terminations from state service were reviewed by the DOC

Secretary’s office. The investigation packet and exhibits, routing slip, summary, and

comparators were forwarded to Cathy Jess, the Deputy Secretary. Jess supported

termination. (Ex. 505.)

       11.    The entire investigation packet was returned to me and I advised

Uecker and Pollard that the termination had been approved. I then reviewed and

approved the termination letter. (See Uecker Decl. Ex. 500; Ex. 505; See Beier Decl.

Ex. 506.)




                                         3
       Case: 3:18-cv-00204-jdp Document #: 26 Filed: 04/19/19 Page 4 of 4




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct.

Executed on April 15, 2019.

                                       s/ Kelli Brown
                                        Kelli Brown




                                          4
